DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2022 has been considered by the examiner.

Election/Restrictions
The Applicants previously elected without traverse of Group I and Species A in the reply filed on 03/27/2019.  Claims 6 and 8–9 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.

Response to Amendment
Claim 15 is amended and claim 18 is new due to the Applicant's amendment dated 04/08/2022.  
Claims 1–18 are pending and Claims 6 and 8–9 remain withdrawn from further consideration.

The objection to claim 15 as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 04/08/2022.
The rejections under 35 U.S.C. 103 as set forth in the previous Office Action are maintained.

Response to Arguments
Applicant’s arguments on pages 20–29 of the reply dated 04/08/2022 with respect to the rejections under 35 U.S.C. 103 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues from the middle of page 21 to the top of page 23 of the reply that the compounds of Ren are not taught to have emission properties.  Applicant argues that paragraph [0143] of Ren clearly refers to Tables 2 and 3 for embodiments 16–25 where the compound cited in Ren is not the emitter molecule.
Examiner's response -- The Examiner does not disagree that the embodiments details in Tables 2 and 3 appear to teaches devices wherein the compound of Ren is used as the host or co-dopant, and other emitters are used.  See, for example, paragraph [0126] reciting that the light-emitting layer of embodiment 16 may include the disclosed compound 1 of Ren as the host material (94 wt%) and Ir(ppy)3 as the blue phosphorescence doping material (6 wt %).
However, the invention of the prior art is not limited to or defined by only those embodiments disclosed in the examples.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP 2123.  As noted in paragraph 16 of the Final Rejection of 12/15/2021, Ren positively recites the compound of a general formula (I) (¶ [0051]-[0054], ¶ [0028], ¶ [0029]) 
    PNG
    media_image1.png
    170
    287
    media_image1.png
    Greyscale
(¶ [0028]) as a doping material (¶ [0053], ¶ [0060]), wherein the compound may exhibit thermally activated delayed fluorescence (TADF) (¶ [0006], ¶ [0089]) and Ren teaches the light-emitting layer may include two materials including the dopant material and a host material that transports excitons to the doping material (¶ [0061]-[0062]).  
It is noted that paragraph [0143] was cited in the Final Rejection of 12/15/2021, but crucially this teaching was not relied upon to motivate the modifications to arrive at the claimed compound.  The secondary references Zhang et al., Swager et al., Cho et al., and Uoyama et al. were relied upon to teach the modifications (see paragraphs 17–30 in the Final Rejection of 12/15/2021).
Applicant's argument -- Applicant argues on page 23 that there is not reasonable expectation of the low external quantum efficiency (EQE) of embodiments 16–23 providing the photoluminescence quantum yield of at least 70% as claimed and Ren does not provide any teaching or suggestion of a photoluminescence quantum yield of at least 70%.
Examiner's response -- As noted above, the embodiments 16–20 are not relied upon to arrive at the claimed emitting layer comprising the claimed compound of formula I.  The limitation of a photoluminescence quantum yield of at least 70% is addressed at paragraphs 31–33 of the Final Rejection of 12/15/2021.  The modified compounds of Ren in view of Zhang et al., Swager, Cho et al. or Uoyama et al. are identical to molecules taught by Applicant and therefore, as discussed in greater detail in the rejection of record, the property of a photoluminescence quantum yield which that falls within the claimed range is considered to be inherent, absent evidence otherwise.
Applicant's argument -- Applicant argues on page 23 that, based on the actual teachings of Ren in tables 2 and 3, there is not valid reason to pick the compound thereof as emitters of a light emitting layer and that picking compounds of Ren as emitters based on Tables 2 and 3 shows only hindsight was used.  Further, Applicant argues that none of the embodiments 16–25 of Ren relied upon are commensurate in scope with the compounds of the present claims.
Examiner's response -- This is not found persuasive for the reasons discussed above, namely, that the embodiments 16–20 are not relied upon to arrive at the claimed emitting layer comprising the claimed compound of formula I and Ren positively recites that the compounds may be used a doping material (¶ [0053], ¶ [0060]), wherein the compound may exhibit thermally activated delayed fluorescence (TADF) (¶ [0006], ¶ [0089]) and Ren teaches the light-emitting layer may include two materials including the dopant material and a host material that transports excitons to the doping material (¶ [0061]-[0062]).
Additionally, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  As discussed above and outlined below, the rejections take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure.
Applicant's argument -- Applicant argues on page 24 that because Ren teaches that compounds used as host materials in examples described therein and the compound used and tested as co-dopants, Ren does not teach the organic luminescent emitter molecule emits light and leads away from the present claims.
Examiner's response -- The invention of the prior art is not limited to or defined by only those embodiments disclosed in the examples.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP 2123.  As noted in paragraph 16 of the Final Rejection of 12/15/2021, Ren positively recites the compound of a general formula (I) as a doping material (¶ [0053], ¶ [0060]), wherein the compound may exhibit thermally activated delayed fluorescence (TADF) (¶ [0006], ¶ [0089]) and Ren teaches the light-emitting layer may include two materials including the dopant material and a host material that transports excitons to the doping material (¶ [0061]-[0062]). 
That Ren teaches that compounds taught therein for use as co-doping material and a host material does not constitute a teaching away because the prior art reference does not criticize, discredit, or otherwise discourage the solution claimed.  In fact, Ren positively recites the compound may be used as a dopant material and may exhibit thermally activated delayed fluorescence (TADF).
Applicant's argument -- On page 24 of the reply, Applicant points to journal article: Soo-Ghang Ihn et al.: An Alternative Host Material for Long-Lifespan Blue Organic Light-Emitting Diodes Using Thermally Activated Delayed Fluorescence, Adv. Sci. 2017, 1600502, pointing out that this article states, “The most popular host for blue TADF, bis[2-(diphenylphosphino)phenyl] ether oxide (DPEPO), leads to unrealistically high maximum external quantum efficiency. DPEPO is however an unstable material and has a poor charge transporting ability, which in turn induces an intrinsic short OLED operating lifespan.”
Examiner's response -- As noted above, the embodiments 16–20, wherein the compound of Ren is used as the host or co-dopant, and other emitters are used, are not relied upon to arrive at the claimed emitting layer comprising the claimed compound of formula I and Ren positively recites that the compounds may be used a doping material (¶ [0053], ¶ [0060]), wherein the compound may exhibit thermally activated delayed fluorescence (TADF) (¶ [0006], ¶ [0089]) and Ren teaches the light-emitting layer may include two materials including the dopant material and a host material that transports excitons to the doping material (¶ [0061]-[0062]).
Applicant's argument -- Applicant argues from the middle of page 24 to the top of page 25 that a combination of Ren with the teaching of Zhang would not have led to the emission layer/organic molecules of the present invention because the compounds of Zhang differ structurally from the compound of Ren.  Applicant argues that Zhang is based on compounds with a single central phenyl with four carbazoles and the subject matter regarding the number of CN groups in Zhang only applies to a benzonitrile (one CN) versus phthalonitrile (two CN) and this does not provide guidance to modify Ren so there in only one nitrile group
Examiner's response -- The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See MPEP 2145 III.  While the compounds of Ren and Zhang et al. are not identical, they are both TADF emitter compounds for use in organic light emitting devices that comprise carbazolyl substituents and cyano substituents on a benzene core.  Zhang et al. teaches benefits of using a benzonitrile moiety rather than the phthalonitrile moiety to fabricate the TADF emitters and the benefits of using a benzonitrile moiety in a TADF emitter.  The cited unmodified compounds of Ren (See paragraph 16 of the Final Rejection of 12/15/2021) comprised a phthalonitrile moiety and a benzene moiety.  Therefore, it would have been obvious to one having ordinary skill in the art to apply the teachings of Zhang to the compound of Ren to substitute the phthalonitrile moiety for a benzonitrile moiety and to modify the benzene moiety to be a benzonitrile moiety and thereby arrive at the claimed compound.
Applicant's argument -- Applicant argues on page 25 of the reply that regarding specifically selecting A3 of Formula I is hindsight because there is no guidance to pick A3 from A1 to A10.
Examiner's response -- The motivation for selecting the position A3 is because it would have been choosing one out of three possible positions to arrive at a benzonitrile moiety, which would have been a choice from a finite number of identified, predictable solutions, discussed in greater detail at paragraph 20 of the Final Rejection of 12/15/2021.   See MPEP 2143.I.(E).
Applicant's argument -- Applicant argues from the middle of page 25 of the reply that the teachings of Swager are for compounds so unrelated to those of the present claims, Ren, and Zhang, that there is no reasonable expectation to have success if combined and argues that cited paragraph [0039] only relates to tuning electronic properties of the bridged bicyclic compound of Fig. 2B, which is not related to the compound of the present invention or the compound of Ren. 
Examiner's response -- The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See MPEP 2145 III.  While the compounds of Ren and Swager differ, they are both teaching TADF emitting compounds for use in organic light emitting devices.  More importantly, it is the general teaching of Swager that is relied upon to further modify the compound of Ren in view of Zhang et al. As noted in the Final Rejection of 12/15/2201 at paragraph 22, Swager demonstrated that it was known in the art that both cyano (nitrile) and trifluoromethyl (-CF3) groups are an electron withdrawing groups (¶ [0039], ¶ [0095]) used in a TADF light-emitting material of an organic light-emitting diode (¶ [0026]; examples compound in Fig. 2C-2E).  The equivalence of the electron withdrawing groups in the recited list of Swager does not require the presence of N-containing heteroaromatic groups, rather, Swager illustrates that they are all known suitable electron withdrawing groups.
Applicant's argument -- Applicant argues from the middle of page 26 to the middle of page 27 of the reply that the compounds of Cho are not closely related to those of the claimed formula or the formula of Ren and therefore a person having organic skill in the art could not have deuced from Cho that a redshift or higher PLQY would result in the modified compound of Ren in view of Zhang et al. and Swager by the proposed modification.
Examiner's response -- The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See MPEP 2145 III.  While the compounds of Ren and Cho et al. differ, they are both teaching TADF emitting compounds for use in organic light emitting devices.  Cho shows that between compounds without the tert-butyl substituents at the 3,6-positions of the carbazolyl substituents and those with, there is a red-shift, an increase in solubility, and improvement in quantum efficiency.  One having ordinary skill in the art would have been motivated to further modified the compounds of Ren in view of Zhang et al, and Swager in order to in obtain an improvement in those properties taught by Cho, and thereby arrive at the claimed compound.
Applicant's argument -- Applicant argues on the middle of page 26 and from the middle of page 27 to the middle of page 28 of the reply that that the compounds of Uoyama are not closely related to those of the claimed formula or the formula of Ren and that the PLQY values reported by Uoyama are mediocre and are not the same values as those possessed by the claimed compounds.  Applicant argues that the compounds of Uoyama with four carbazolyl groups show better performance and therefore leads away from the present invention.
Examiner's response -- The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See MPEP 2145 III. The invention of the prior art is not limited to or defined by only those embodiments disclosed in the examples. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP 2123. While the compounds of Ren and Uoyama et al. differ, they are both teaching TADF emitting compounds for use in organic light emitting devices. Uoyama et al. shows that between compounds without the phenyl substituents at the 3,6-positions of the carbazolyl substituents and those with, there is a red-shift.  This change in property is not negated by other compound of Uoyama showing higher PLQY values.  One having ordinary skill in the art would have been motivated to further modified the compounds of Ren in view of Zhang et al, and Swager in order to in obtain an red-shift taught by Uoyama, and thereby arrive at the claimed compound.  
Applicant's argument -- Applicant argues in the middle of page 28 and at the top of page 29 that arriving at the claimed compound by the combination of Ren, Zhang et al, Swager, and Cho et al. or Uoyama et al. is hindsight by selectively picking an choosing specification locations for specific modifications that are not taught by the reference themselves and notes that Zhang et al, Swager, Cho et al., and Uoyama are all only single benzene ring compounds.
Examiner's response -- In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  As discussed above and outlined below, the rejections take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure.
The Examiner does not disagree that Zhang et al, Swager, Cho et al., and Uoyama are all only single benzene ring compounds; however, the combined teachings of the references would have motivated modification of the compound of Ren to arrive at the claimed compound for the reasons discussed in more detail in the rejection of record.
Applicant's argument -- Applicant argues at the bottom of page 28 of the reply that none of Ren, Zhang, Swagger, Cho and Uoyama teach photoluminescence quantum yield of at least 70% as a goal and no guidance is given and thereby there is no valid reason for the skilled person to try and make such a compound.
Examiner's response -- It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant.  See MPEP 2144 IV.  The property of a photoluminescence quantum yield of at least 70% would naturally flow from the modified compound of Ren in view of Zhang et al, Swager, and Cho et al. or Uoyama et al., as discussed at paragraphs 31–33 of the Final Rejection of 12/15/2021.  The motivation to arrive at the modified compound is provided by teachings in Ren, Zhang et al, Swager, and Cho et al. or Uoyama et al.
Applicant's argument -- Applicant argues from the middle of page 29 to the bottom of page 29 of the reply that because the references have different numbers of electron-withdrawing moieties and carbazolyl groups, the combined references are not valid prior art references in which to base teachings on in order to arrive at a compound with only two carbazole groups and a CF3 group.  Applicant argues that Zhang and the other cited documents from the state of the art do not disclose how a reduction of the number of carbazole groups to two, the attachment to the central biphenyl unit, the adaptation of the acceptor strength and the substitution of units would lead to higher PLQY values and an emission in the blue spectral range. In fact, no hints can be found regarding these necessary changes that would have led a person of skill in the art to arrive at the present invention.
Examiner's response -- As discussed above, although the compounds of Ren and the secondary references Zhang et al, Swager, and Cho et al. or Uoyama et al. differ, they are all teaching TADF emitting compounds comprising electron-withdrawing moieties and carbazolyl moieties on benzene cores for use in organic light emitting devices and they may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments and their general teachings and suggestions. It is respectfully submitted that these modifications are not those proposed in the rejection of record.  Notably, the compounds of Ren already comprise only two carbazolyl groups. Additionally, the claimed properties of an emission maxima from about 450 to about 470 nm and a photoluminescence quantum yield of at least about 70% would naturally flow from the modified compound of Ren in view of Zhang et al, Swager, and Cho et al. or Uoyama et al., as discussed at paragraphs 31–33 of the Final Rejection of 12/15/2021.

Specification
The disclosure is objected to because of the following informalities: on page 60, the headings of the Table are in German.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–5, 7, 10–16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over REN et al. US-20170186973-A1 ("Ren") in view of Zhang et al. Mater. Horiz., 2016, 3, 145–151, and Swager et al. US-20160285007-A1 ("Swager"), and Cho et al., Adv. Mater. 2014, 26, 6642–6646 or Uoyama et al., Nature, 2012, 492, 234–238.
Regarding claims 1–5, 7, 10–16, and 18, Ren teaches an organic light emitting device comprising a light-emitting layer between an anode and a cathode wherein the light-emitting layer comprises a compound of a general formula (I) (¶ [0051]-[0054], ¶ [0028], ¶ [0029]) 
    PNG
    media_image2.png
    170
    287
    media_image2.png
    Greyscale
(¶ [0028]) as a doping material (¶ [0053], ¶ [0060]) wherein A1 to A10 include at least one nitrile group (which is the same as a cyano group and -CN) and at least one function group having a general formula (II) (¶ [0029]) 
    PNG
    media_image3.png
    214
    277
    media_image3.png
    Greyscale
 (¶ [0030]), wherein the compound may exhibit thermally activated delayed fluorescence (TADF) (¶ [0006], ¶ [0089]).  Ren teaches the light-emitting layer may include two materials including the dopant material and a host material that transports excitons to the doping material (¶ [0061]-[0062]), and therefore the doping material is the primary light emitting molecule.  Ren teaches benefits of the compound may include lower drive voltages, higher current efficiencies, and higher external quantum efficiencies (¶ [0143]).  Ren teaches specific examples of the compound of the general formula (¶ [0043]) including compound 51 
    PNG
    media_image4.png
    300
    281
    media_image4.png
    Greyscale
 (¶ [0043], page 10) and compound 56 
    PNG
    media_image5.png
    286
    300
    media_image5.png
    Greyscale
 (¶ [0043], page 10).

Ren does not specifically teach a compound as shown above wherein only one of the positions corresponding to A6 and A10 in the general formula (I) of Ren is a nitrile group and the other is hydrogen, and the positions corresponding to A3 in the general formula (I) of Ren is a nitrile group; however, Ren teaches that in the general formula (I), A1 to A10 may be a hydrogen atom, a deuterium atom, a nitrile group, and a functional group having the general formula (II) (¶ [0029]).
Zhang et al. teach TADF compounds (Title, Abstract) comprising carbazolyl substituents and cyano substituents on a benzene core (page 146, first column, third paragraph and page 146, Scheme 1).  Zhang et al. teaches the strong electron-withdrawing abilities of the dicyano units render them difficult to fabricate efficient blue emitters, a wise and effective method that can be adopted is using the benzonitrile moiety rather than the phthalonitrile moiety to fabricate the TADF emitters, and the electron-withdrawing abilities of the benzonitrile moiety are weakened by reducing a cyano unit on the benzene ring, resulting in a relatively large energy gap which is favorable to fabricate blue TADF emitters (page 146, first column, fourth paragraph).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the compound of Ren such that only one of A6 and A10 is a nitrile group and the other is hydrogen, and one of A3, A4, A5 in the case of compound 51 or one of A1, A3, A5 in the case of compound 56 is a nitrile group thereby arriving at two benzonitrile moieties, based on the teaching of Zhang et al.  The motivation for doing so would have been to make fabrication easier and increase the energy gap of the compound, which is favorable to fabricate blue TADF emitters, as taught by Zhang et al.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select A3 out of the available positions, because it would have been choosing one out of three possible positions to arrive at a benzonitrile moiety, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the doping material in the light-emitting layer of the device of Ren and possessing the benefits taught by Ren and Zhang et al.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising benzonitrile moieties having the benefits taught by Zhang et al. in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Ren in view of Zhang et al. does not specifically teach a compound as discussed above wherein the nitrile group at the position corresponding to A6/A10 in the general formula (I) of Ren is a trifluoromethyl group (-CF3).
As evidences by Swager, it is known in the art that both cyano (nitrile) and trifluoromethyl (-CF3) groups are an electron withdrawing groups (¶ [0039], ¶ [0095]) used in a TADF light-emitting material of an organic light-emitting diode (¶ [0026]; examples compound in Fig. 2C-2E).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the nitrile group at the position corresponding to A6/A10 in the general formula (I) of Ren in the modified compound 51 or the modified compound 56 with a trifluoromethyl group (-CF3), because Swager teaches both cyano (nitrile) and trifluoromethyl (-CF3) groups are known electron withdrawing groups used in a TADF light-emitting material of an organic light-emitting diode.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the doping material in the light-emitting layer of the device of Ren and possessing the benefits taught by Ren and Zhang et al. See MPEP 2143.I.(B).

Ren in view of Zhang et al. and Swager does not specifically teach a compound as discussed above wherein the positions corresponding to R3 and R6 of the general formula (II) are each a substituent; however, Ren teaches that in the general formula (II) R1 to R8 may be hydrogen atoms, deuterium atoms, C6-30 aromatic group, and C2-30 heterocyclic aromatic group (¶ [0031]).
Zhang et al. teach TADF compounds (Title, Abstract) comprising carbazolyl substituents and cyano substituents on a benzene core (page 146, first column, third paragraph and page 146, Scheme 1).  Zhang et al. teaches that tert-butyl substituents at the 3,6-positions of carbazolyl substituents act like a shield to over the luminance core, not only promoting the PL efficiency, but also improving the stability of the compounds (page 146, first column, third paragraph and page 146, Scheme 1).  Zhang et al. teach that the electrochemical stability of the emitters can be greatly improved by the introduction of two tert-butyl groups at the 3,6-positions of carbazole because of reversible oxidation behavior attained by including substituents on the active sites of carbazole (page 147, second column).  Further, Zhang et al. teach that compounds with two tert-butyl groups at the 3,6-positions of carbazolyl substituents are red-shifted by roughly 15 nm as compared with equivalent compounds with hydrogens at the 3,6-positions of carbazolyl substituents (page 148, first column, first paragraph and Fig. 2).
Cho et al. teach TADF compounds comprising carbazolyl substituents and cyano substituents on a benzene core (page 6644, second column, fist paragraph and page 6643, Scheme 1).  Cho et al. teach that compounds with tert-butyl substituents at the 3,6-positions of carbazolyl substituents are red-shifted by roughly 20 nm as compared with an equivalent compound with hydrogens at the 3,6-positions of carbazolyl substituents (page 6642, second column, third paragraph) and the EL emission of OLEDs comprising compounds with tert-butyl substituents at the 3,6-positions of carbazolyl substituents was red-shifted by roughly 50 nm as compared to the EL emission of an OLED comprising an equivalent compound with hydrogens at the 3,6-positions of carbazolyl substituents (page 6645, second column, second paragraph and Figure 4(c)).  Additionally, Cho et al. teaches that introduction of tert-butyl substituents at the 3- and 6-positions of the carbazolyl groups increases solubility of the compounds in aromatic solvents (page 6643, second column, second paragraph) and improved quantum efficiency in solution-processed TADF OLEDs (page 6642, second column, first paragraph and page 6644, second column).
Uoyama et al. teach TADF compounds comprising carbazolyl substituents and cyano substituents on a benzene core (page 235, first column, second paragraph and page 234 Fig. 1(b)).  Uoyama et al. teach that introduction of phenyl substituents at the 3- and 6-positions of the carbazolyl groups induces a shift of the emission maximum to longer wavelengths as compared with equivalent compounds with hydrogens at the 3,6-positions of carbazolyl substituents (page 236, first column, third paragraph).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the 3-, and 6-positions of the carbazolyl substituents in the modified compound 51 or the modified compound 56 with tert-butyl based on the teaching of Zhang et al. and Cho et al.  The motivation for doing so would have been to promote the PL efficiency, to improve the stability of the compounds, and tune the emission wavelength, as taught by Zhang et al., to tune the emission wavelength, as taught by Uoyama et al., and to improve solubility, improve quantum efficiency, and tune the emission wavelength, as taught by Cho et al.
Alternatively, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the 3-, and 6-positions of the carbazolyl substituents in the modified compound 51 or the modified compound 56 with phenyl groups, based on the teaching Uoyama et al.  The motivation for doing so would have been to tune the emission wavelength, as taught by Uoyama et al.

The modified compounds of Ren in view of Zhang et al., Swager, and Cho et al. or Uoyama et al., are 
    PNG
    media_image6.png
    254
    324
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    275
    388
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    395
    277
    media_image8.png
    Greyscale
, and 
    PNG
    media_image9.png
    392
    271
    media_image9.png
    Greyscale
.
 Ren in view of Zhang et al., Swager, and Cho et al. or Uoyama et al. appears silent with respect to the property of wherein the modified compounds have an emission maxima from about 450 to about 470 nm and a photoluminescence quantum yield of at least about 70%.
The instant specification recites that the compound in Example 1 
    PNG
    media_image10.png
    251
    320
    media_image10.png
    Greyscale
(page 58, instant specification) has an emission maximum at 450 nm and a photoluminescence quantum yield of 83%, the compound in Example 2 
    PNG
    media_image7.png
    275
    388
    media_image7.png
    Greyscale
(page 59, instant specification) has an emission maximum at 462 nm and a photoluminescence quantum yield of 76%, and the compound in Example 3 
    PNG
    media_image9.png
    392
    271
    media_image9.png
    Greyscale
(page 59, instant specification) has an emission maximum at 462 nm, and a photoluminescence quantum yield of 73%.
Since Ren in view of Zhang et al., Swager, and Cho et al. or Uoyama et al. teaches the same structures 
    PNG
    media_image11.png
    254
    324
    media_image11.png
    Greyscale
,
    PNG
    media_image12.png
    275
    388
    media_image12.png
    Greyscale
, and 
    PNG
    media_image13.png
    392
    271
    media_image13.png
    Greyscale
as disclosed by the Applicant, the property of as an emission maxima of 450 nm, 462 nm, 462 nm and a photoluminescence quantum yields of 83%, 76%, and 73%, which that fall within the claimed ranges, is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112

Therefore, the device comprising the modified compounds of Ren in view of Zhang et al., Swager, and Uoyama et al, or Cho et al. meet the limitations of claims 1–5, 7, and 10–16.

For example, the modified compounds of Ren in view of Zhang et al., Swager, and Uoyama et al, or Cho et al. 
    PNG
    media_image10.png
    251
    320
    media_image10.png
    Greyscale
 are each an organic luminescent emitter molecule comprising:
a first chemical moiety consisting of a structure of instant formula I;
two second chemical moieties consisting of a structure of formula II, formula IIa, and formula IIb;
the first chemical moiety is link to each of the two second chemical moieties via a single bond;
T is hydrogen;
V is one of the two second chemical moieties;
W is CN;
X is one of the two second chemical moieties;
Y is hydrogen;
# represents the binding site of a single bond linking the first chemical moiety to one of the two second chemical moieties;
Z are each a direct both;
R1, R2, and Rm are each hydrogen;
Ra at the 3- and 6-positions are each an unsubstituted C4 alkyl group (a tBu group) and the remaining Ra are each hydrogen, and R3 and R4 are not required to be present;
R5 is not required to be present;
R6 is not required to be present;
and exactly one substituent selected from the group consisting of W, X, and Y is CN or CF3, and exactly two substituents selected from the group consisting of T, V, W, X and Y represent the binding sites of a single bond linking the first chemical moiety and one of the two second chemical moieties.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over REN et al. US-20170186973-A1 ("Ren") in view of Zhang et al. Mater. Horiz., 2016, 3, 145–151, and Swager et al. US-20160285007-A1 ("Swager"), and Cho et al., Adv. Mater. 2014, 26, 6642–6646 or Uoyama et al., Nature, 2012, 492, 234–238 as applied to claim 12 above, and further in view of Iwakuma et al. US-20090030202-A1 ("Iwakuma").
Regarding claim 17, Ren in view of Zhang et al., Swager, and Uoyama et al, or Cho et al. teaches the device as discussed above with respect to claim 12.
Ren in view of Zhang et al., Swager, and Uoyama et al, or Cho et al. does not specifically exemplify a device as discussed above wherein the at least one host material has a triplet energy level and a singlet energy level that are energetically higher than a triplet energy level and a singlet energy level of the at least one organic luminescent emitter molecule.
Iwakuma teaches an organic EL device comprising a compound of a formula (1) used as a host material, which exhibits a high efficiency of light emission, high heat resistance, and a long lifetime (¶ [0012], [0014]).  Iwakuma exemplifies compound of the formula (1) including No. 12 
    PNG
    media_image14.png
    307
    394
    media_image14.png
    Greyscale
 (¶ [0041], page 8; ¶ [0127]) which is 9-[3,5-bis(2-dibenzofuranyl)phenyl]-9H-carbazole.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the compound of formula (1) as the host material in the device of  Ren in view of Zhang et al., Swager, and Uoyama et al, or Cho et al.  The motivation for doing so would have been to obtain a high efficiency of light emission, high heat resistance, and a long lifetime, as taught by Iwakuma.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select compound No. 12 of Iwakuma, because it would have been choosing from the list of compounds specifically exemplified by Iwakuma, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a host material in the luminous layer of the device of Ise and possessing the benefits taught by Iwakuma.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a compound of formula (1) of Iwakuma having the benefits taught by Iwakuma, as described above, in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified device of Ren in view of Zhang et al., Swager, and Uoyama et al, or Cho et al. and Iwakuma comprises a light-emitting layer comprising the modified compound 
    PNG
    media_image15.png
    277
    395
    media_image15.png
    Greyscale
, and as a host, the compound 9-[3,5-bis(2-dibenzofuranyl)phenyl]-9H-carbazole of Iwakuma.
Ren in view of Zhang et al., Swager, and Uoyama et al, or Cho et al. and Iwakuma is silent as to the properties of wherein the second host material has a triplet energy level and a singlet energy level that are energetically higher than a triplet energy level and a singlet energy level of the modified compound.  
The instant specification recites Device D1 
    PNG
    media_image16.png
    493
    556
    media_image16.png
    Greyscale
 (page 60, instant specification) wherein the luminous layer comprises the compound of Example 2 
    PNG
    media_image15.png
    277
    395
    media_image15.png
    Greyscale
  (page 59, instant specification) with host materials 9-[3,5-bis(2-dibenzofuranyl)phenyl]-9H-carbazole and T2T (page 60 instant specification).  The instant specification recites preferably, energy can be transferred from the host compound to the one or more organic molecules according to the invention (page 39, specification) and "[t]he host material typically should be selected to exhibit first triplet and first singlet energy levels, which are energetically higher than the first triplet and first singlet energy levels of the organic molecule" (page 45, specification).  It is presumed that the exemplary device D1 of the specification possesses the preferred properties of wherein the host material is capable of transferring energy to the at least one organic luminescent emitter molecule and wherein the host material has a triplet energy level and a singlet energy level that are energetically higher than a triplet energy level and a singlet energy level of the organic luminescent emitter molecule. 
Since Ren in view of Zhang et al., Swager, and Uoyama et al, or Cho et al. and Iwakuma teaches the same structure as disclosed by the Applicant, the property of wherein the second host material has a triplet energy level and a singlet energy level that are energetically higher than a triplet energy level and a singlet energy level of the modified compound of Ise in view of Takeda is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is (571)272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                                                                                                                                                                                                                                /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                             
/E.M.D./Examiner, Art Unit 1786